Luke, J.
1. “Where a suit is brought in the city court of Richmond county upon a policy of insurance issued by a company which was not organized under the laws of this State, and which has no agency or place of doing business in the State, but which is transacting business here under the provisions of section 2446 of the Civil Code of 1910, and which (in accordance with such provisions) has appointed a resident of Eulton county to acknowledge or receive service of process for and in behalf of the company in all proceedings that may be instituted against it in any court of this State, and where service is perfected upon the company by having the sheriff of Eulton county leave with such resident of the county personally in that county a copy of a second original of the petition and process of the suit, and where the company did not have an agency or place of doing business in Richmond county, either at the time the contract sued on was made or at the time the cause of action accrued, or at the time when the suit was instituted (the above-referred-*76to resident of Eulton county being the only agent of the company in this State upon whom service of the process in the suit could be made), and where the petition fails to show in what county the contract was made or where the loss sued for occurred, or where the plaintiff resided, the city court of Richmond county has jurisdiction of the suit.”
Decided April 10, 1928.
Smith, Hammond & Smith, Hull, Barrett & Willingham, for plaintiff in error.
W. Inman Gurry, contra.
2. The above-stated ruling was made by the Supreme Court in this case, in answer to a question certified by this court. See the full and exhaustive opinion written by Chief Justice Russell and handed down on February 16, 1928. 165 Ga. 815 (142 S. E. 851). Under that ruling the trial court did not err in overruling the demurrer to the amended petition and the motion to dismiss the action.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.